Citation Nr: 0818928	
Decision Date: 06/09/08    Archive Date: 06/18/08	

DOCKET NO.  06-21 483	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus. 



REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from April 1965 to April 
1967.  There was no combat service, and overseas service was 
in the Panama Canal Zone.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which found that the veteran 
had not submitted new and material evidence to reopen his 
claim.  The veteran had initially requested an RO hearing, 
but that hearing request was withdrawn in November 2006.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran's claim for service connection for bilateral 
pes planus was denied by the RO in a rating decision issued 
in August 1987, the veteran appealed and that decision was 
affirmed by the Board in July 1989; the veteran again 
attempted to reopen this claim which was denied by the RO in 
October 2000 in the absence of new and material evidence, the 
veteran was informed of that decision and his appellate 
rights and he did not appeal, and that decision became final.  

3.  The evidence submitted and received to reopen the claim 
since the time of the most recent October 2000 RO rating 
decision includes medical records reflecting treatment for a 
variety of medical problems entirely unrelated to bilateral 
pes planus, and a general statement in support from the 
veteran's sister, and none of this evidence relates to an 
unestablished fact necessary to substantiate the claim, and 
does not raise any reasonable possibility of substantiating 
the claim.  




CONCLUSION OF LAW

Evidence received in support of the veteran's application to 
reopen a claim for service connection for bilateral pes 
planus is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137, 
5108, 5107 (West 2002); 38 C.F.R. § 3.156(a), 3.303, 3.304, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2003, 
prior to the issuance of the rating decision now on appeal 
from June 2004.  That notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  Further, that notice informed the veteran of the 
regulatory definitions of both new and material evidence.  
The veteran has, throughout the pendency of this appeal, 
argued that he understood that abnormal bilateral pes planus 
was clearly identified at enlistment and argues that his flat 
foot condition was aggravated or increased in severity during 
service.  This argument clearly demonstrates that the veteran 
has actual knowledge of the evidence necessary to reopen and 
substantiate a claim for service connection for bilateral 
flat feet in this appeal.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The veteran submitted a statement from his 
sister.  All records of the veteran's primary treatment with 
VA were collected, and private medical records of the 
veteran's treatment were collected.  In April 2006, the 
veteran reported that he had no additional evidence to submit 
in support of his claim.  All known available evidence since 
the time of prior final denials has been collected for review 
and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the Board notes that nothing in VCAA 
shall be construed to require VA to reopen a claim that has 
been disallowed, except when new and material evidence is 
presented or secured as described in Section 5108 of this 
Title.  38 U.S.C.A. § 5103A(f).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence means, existing evidence not previously 
submitted to agency decision makers.  Material evidence 
means, existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be established for disease or injury 
incurred in or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
arthritis, which are shown to have become manifest to a 
compensable degree within one year from date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Every veteran shall be taken to have been in sound condition 
when examined and enrolled for service, except as to defects 
or disorders noted at the time of examination, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance, and was not aggravated by 
such service.  38 U.S.C.A. § 1111.  Only such conditions as 
are recorded in examination reports are considered as noted 
at enlistment.  38 C.F.R. § 3.304 (b).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
finding that the increase in disability is due to the natural 
progress of the disease.  However, aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Analysis:  The veteran's claim for service connection for 
bilateral pes planus was denied by the Board in a final 
decision issued in July 1989, which sustained an earlier RO 
rating decision denial.  At that time, the evidence disclosed 
that upon February 1964 preinduction examination, evaluation 
of the feet clearly disclosed a third degree bilateral pes 
planus.  The veteran was nonetheless accepted for service.  
Upon induction examination in April 1965, second degree pes 
planus was identified and this abnormality was clearly noted 
on the induction physical examination.  Accordingly, there 
was no presumption of sound condition with respect to the 
veteran's feet, and no presumption of aggravation during 
service.  

On several occasions in August 1966, the veteran was seen 
with complaints of foot pain.  Again, third degree pes planus 
was reported.  Orthopedic consultation in September 1966 
noted that the veteran had a four-year history of foot pain 
with increased pain during the previous ten months.  The pain 
was described as an aching in the heels, metatarsal head 
region, arches, and extending from the legs to the knees.  An 
L3 physical profile was recommended.  The diagnosis was 
tarsal coalition involving the talus and calcaneus.  The 
examiner concluded that this disorder existed prior to 
service.  At the time of the March 1967 physical examination 
for separation, clinical evaluation of the feet was again 
abnormal due to bilateral pes planus.  Again, tarsal 
coalition involving the talus and calcaneus was noted.  As at 
induction, the veteran's bilateral pes planus was not 
considered disqualifying at separation, and the veteran 
completed his ordinary enlistment and was not separated on a 
medical basis for bilateral pes planus or other reason.  The 
veteran later testified that he did not have a problem with 
his feet before active service and that all of his foot 
problems had arisen during service.  The veteran had also 
submitted four lay statements in December 1988 reporting that 
the veteran had not exhibited a foot disorder prior to 
military service.  

In attempting to reopen his claim in June 2003, the veteran 
again argued, identically with argument existing at the time 
of prior final denials, that his bilateral pes planus was 
increased in severity beyond ordinary progress during 
military service.  He submitted a notarized statement from 
his sister stating that neither the veteran nor the rest of 
his family knew of his pes planus until "1979."  She reported 
that as a family member, she was aware that the veteran had 
suffered over many years with leg, back, heart and diabetes 
troubles.  Also submitted was an unsigned medical document 
which did not identify the patient and did not mention pes 
planus.  Private treatment records and progress notes were 
submitted from 2001 to 2003 which generally document ongoing 
treatment for Type II diabetes mellitus.  A quantity of VA 
outpatient treatment records from VA were also received which 
reflect treatment for a variety of problems including 
hypothyroidism, hypertension, transient ischemic attack, 
hyperlipidemia, diabetes mellitus, goiter of the thyroid 
gland, lumbosacral spondylosis, and aortocoronary bypass 
graft surgery.  These records from VA do not contain any 
particular diagnosis or treatment for bilateral pes planus, 
but it is noteworthy that they do document that the veteran 
has received evaluation and training for diabetic foot care, 
and there are several VA treatment records which note the 
veteran had being followed by podiatry for abnormal testing 
of the feet with decreased sensation related to his diabetes.  

The Board finds that the veteran has not submitted new and 
material evidence sufficient to reopen his claim for service 
connection for bilateral pes planus.  Prior final decisions 
of both the RO and Board have clearly held that the veteran 
was noted to have second and/or third degree bilateral pes 
planus at the time he was enlisted for service.  Accordingly, 
there is neither a presumption of sound condition, nor a 
presumption of aggravation.  Instead, the evidence on file at 
the time of these prior final denials clearly showed that the 
veteran had significant pes planus at the time of enlistment 
which became symptomatic on use during service, but notably 
failed to demonstrate any increase in the underlying 
pathology of the preexisting bilateral pes planus resulting 
from service training activities and/or other duties.  

The veteran's feet were not shown to have undergone any 
increase in underlying pathology or any structural changes 
during service.  In accordance with the governing 
regulations, no aggravation was demonstrated, because there 
was no increase in disability during service based upon all 
of the evidence of record during and subsequent to service.  
Again, it is noteworthy that significant pes planus was noted 
before and during service and at service separation was not 
considered service disqualifying.  The veteran was able to 
complete his entire enlistment, and was not medically 
separated for pes planus or other medical reasons.  No 
competent medical evidence at any time in the past or at 
present in any way demonstrates that his feet underwent any 
increase in underlying pathology as a result of active 
military service.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service.  

None of the evidence submitted and received to reopen this 
claim in any way demonstrates an underlying increase in 
disability or pathology of the veteran's bilateral pes planus 
during service.  The veteran's arguments are essentially 
cumulative with arguments presented at the time of prior 
final denials.  The quantity of medical evidence submitted 
which is new, in the sense that it was not previously 
physically of record, is almost entirely irrelevant to 
bilateral pes planus, and in no way demonstrates that the 
veteran's feet increased in severity during service.  The 
statement of the veteran's sister demonstrates a complete 
lack of any knowledge of the veteran's feet prior to or 
during service, in that she indicates she was unaware of his 
pes planus until 1979.  She notes that the veteran has a 
significant number of physical problems, but these are all 
entirely unrelated to service.  The veteran's sister's 
statement is also not material to reopen the claim.  The only 
relevant treatment in more recent medical records notes 
neurological paresthesia or dysthesia of the feet 
attributable to diabetes which is not a service-connected 
disability.  No evidence submitted shows or suggests that the 
veteran manifested arthritis of the feet within one year 
after service separation.

At the time of all prior final denials, there was an 
essential absence of competent medical evidence which in any 
way showed or suggested that the veteran's preexisting second 
or third degree bilateral pes planus increased in severity 
beyond the ordinary progress during service, which would be 
the evidence necessary to reopen and to substantiate his 
claim.  No evidence submitted since the time of the most 
recent final denial of the claim by the RO in June 2000 in 
any way shows or suggests an underlying increase in pathology 
of the veteran's preexisting bilateral pes planus during 
service.  

ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for bilateral pes planus, 
the claim is not reopened, and the appeal is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


